Citation Nr: 1716948	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right knee.

2. Entitlement to service connection for osteoarthritis of the left knee.

3. Entitlement to a disability rating in excess of 20 percent for prostate cancer residuals after June 1, 2012, to include whether the reduction in the disability rating from 100 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1966 to August 1987, including service in the Republic of Vietnam for which he earned the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2010 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2017, the Board received the Veteran's motion to advance his case on the Board's docket.  The Board grants the motion based on the Veteran's serious health issues.  See 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for osteoarthritis of the right and left knees are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2. The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.  

3. Following June 1, 2012, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer.  

4. Throughout the appeals period, since June 1, 2012, the evidence demonstrates that the Veteran's residuals of prostate cancer have included urinary frequency and the wearing of absorbent material which needed to be changed no more than two times per day.


CONCLUSIONS OF LAW

1. The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective June 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2016).

2. The criteria for entitlement to a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting his in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified federal medical records have been obtained and considered.  The Veteran was asked to provide releases to enable VA to obtain additional private medical records; those releases have not been provided and the records therefore could not be obtained or considered.  (See Notification Letter, 12/01/2014, p. 1.)  The Veteran was afforded VA examinations in May 2011 and June 2016.  There is no argument or indication that the examinations or opinions are inadequate.  

For the foregoing reasons, the Board finds that VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Prostate Cancer

Reduction

From March 9, 2010 to June 1, 2012 an initial 100 percent rating was assigned due to the Veteran's prostate cancer diagnosis with active malignancy.  Since June 1, 2012, the Veteran's prostate cancer residuals have has been rated as 20 percent disabling based on voiding dysfunction.  The Veteran disagrees with the March 2012 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 20 percent, effective June 1, 2012.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent and 20 percent evaluations were assigned under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate criteria based on whichever genitourinary dysfunction predominates.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, such as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (finding that a 
100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code [6819] involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, with respect to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case.

In so finding, the Board notes that in Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105 (e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here.  In the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in an August 2010 rating decision, and subsequently reduced the rating to 20 percent in a March 2012 rating decision.  In other words, at the time of the March 2012 rating decision that reduced the Veteran's compensation rating from 100 to 20 percent, the Veteran was already in receipt of compensation.  Moreover, this reduction in the rating for prostate cancer reduced the overall level of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.

In any event, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105 (e).  Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in May 2011.  In an August 2011 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 20 percent on the basis of that examination.  The August 29, 2011 notice letter informed the Veteran of his rights, including to a predetermination hearing and to submit additional evidence.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in a March 2012 rating decision and effectuated the reduction to 20 percent, effective June 1, 2012.  The effective date of the reduction, June 1, 2012, was effective on the last day of the month after expiration of the 
60-day period from the date of notice of the March 2012 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case per 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after June 1, 2012.  See 38 C.F.R. § 4.7.  He is no longer receiving treatment, which is the requirement for a 100 percent disability rating.  But the question remains as to whether a disability rating in excess of 20 percent is warranted for residuals of the Veteran's prostate cancer.


Increased Rating Claim

The Board notes that the RO did not specifically characterize the issue as for a rating in excess of 20 percent.  However, the Board finds not prejudice or due process problem in now adjudicating the increased rating issue because October 2012 statement of the case include the pertinent regulations, to include § 4.115a and § 4.115b, and the Reasons and Bases section of this and the July 2016 supplemental statement of the case essentially reviewing the evidence with an eye towards whether a higher rating was warranted.  As such, the Board will proceed to adjudicate whether a rating in excess of 20 percent is warranted from June 1, 2012.

The criteria for voiding dysfunction assigns a maximum 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  
A 40 percent disability rating is assigned for incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent disability rating is assigned where the incontinence requires wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

Residuals of prostate cancer can also be rated based on symptoms of renal dysfunction under 38 C.F.R. § 4.115a.  In this instance, there is no evidence of any renal dysfunction in the Veteran's medical records or in the Veteran's statements.  As such, the issue of renal dysfunction will not be discussed further.  

At the May 2011 VA examination, the examiner noted that the Veteran had undergone a radical prostatectomy in January 2011 followed by 35 sessions of radiation.  He was no longer receiving treatment for the condition and was considered to be in remission.  The Veteran's residual symptoms included frequent urination, stress incontinence, and erectile dysfunction.  The Veteran also experienced urgency, hesitancy or difficulty starting his stream, weak or intermittent stream, dysuria, and dribbling.  His daytime voiding interval was one to two hours, and he voided on average 3 times per night.  He had some urinary leakage, but did not require wearing absorbent material.  (p. 12.)

In a statement submitted by the Veteran's treating physician in May 2012, the provider reported that the Veteran had residuals of prostate cancer and surgery.  (See Medical Record, Private, received 05/01/2012, p. 1.)  The provider described the Veteran as unable to control his urine flow which necessitated the wearing of absorbent underwent and the use of absorbent pads for his bed as well as depends.  It was noted that these necessities seriously affected the Veteran's quality of life as he has a diminished sense of confidence.

In his Notice of Disagreement, the Veteran asserted that his disability should be rated as at least 40 percent disabling.  (See Notice of Disagreement, received 05/02/2012, p. 1.)

An August 2012 VA examination noted that the Veteran had undergone surgery for prostate cancer and was thought to be in remission.  The residuals included a voiding dysfunction which resulted in urinary leakage but did not require the wearing of absorbent material.  He was noted to have urinary frequency with voiding intervals of every one to two hours in the daytime and awakening to void every three to four time in the night.  

A statement submitted by the Veteran's wife noted, in pertinent part, that he was using absorbent materials for his urinary leakage.  (See Buddy/Lay Statement, submitted 08/15/2012, p. 1.)

A statement submitted by the Veteran's treating physician in February 2013 noted that the Veteran's urinary leakage did not develop until after his radiation treatment in January 2011.  (See Medical Records, Private, received 02/19/2013, p. 1.)  He experienced urinary leakage which was somewhat controlled by medication, but he also used absorbent material and experience leakage several times per day.   

A June 2016 VA examination the Veteran's prostate cancer was noted to be in remission.  Residual symptoms included hesitancy and a marked slowing of the urine stream, as well as the need for absorbent materials which needed to be changed intermittently.  Daytime voiding interval was every one to two hours and he awakened to void three to four times per night.  He also had hesitancy that was not marked, but slow stream that was marked.  There were no other obstructive symptoms and no history of recurrent symptomatic urinary tract or kidney infections.

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's prostate cancer residuals do not warrant assignment of a disability rating in excess of 20 percent.  Specifically, the criteria for a higher disability rating of 40 percent require evidence of incontinence which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  In this instance, the Veteran has asserted and the evidence indicates that the Veteran experiences urinary frequency and urinary leakage as a result of his prostate cancer and surgery.  However, the evidence does not demonstrate that the residuals of his prostate cancer result in the need to change absorbent material 2 or more times per day.  The statement by the Veteran's private medical provider supports the need for wearing absorbent material but does not indicate how frequently it must be changed.  The Veteran's statements also indicate that he requires absorbent material, but does not discuss how frequently he must change it.  The only indication in the record of the frequency with which the absorbent material must be changed is the May 2016 VA examination; that describes the frequency as "infrequent," with a need for changing the absorbent material once the day before.  In this regard, the August 2012 VA examination report indicates that the Veteran does not require the wearing of absorbent material.  As such, the Board finds that the competent evidence of record does not more nearly approximate the criteria for a higher disability rating of 40 percent for voiding dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7529 have not been met.  .

The Board has also considered whether an increased rating might be assigned under the criteria for urinary frequency.  A 10 percent disability rating is assigned where there is daytime voiding at intervals between two and three hours or awakening to void two times per month.  A 20 percent disability rating is assigned where there is daytime voiding at intervals between one and two hours or awakening to void three to four times per night.  A 40 percent disability rating is assigned where there is daytime voiding at intervals of less than one hour or awakening to void five or more times per night.  In this instance, the evidence consistently shows daytime voiding at intervals of two to three hours and awakening to void three to four times per night.  These symptoms are consistent with assignment of a disability rating no higher than 20 percent for urinary frequency.  As such, a disability rating under these criteria would not result in an increased rating for the Veteran's prostate cancer residuals.  38 C.F.R. § 4.115a.


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.

A disability rating in excess of 20 percent for prostate cancer residuals manifested by voiding dysfunction is denied.


REMAND

The Veteran seeks service connection for osteoarthritis in both knees which he continuously stressed during physical training in service.  On his November 20212 substantive appeal form, the Veteran noted that he was a career soldier, to include being an infantry drill instructor.  He stated that because of his duties with US Army he ran and exercised in heavy boots which put tremendous stress on his knees.  The Veteran also indicated that he taught BTMS and night navigation courses, which required standing for 12 15 hours on most days and/or running at night through the woods, to include  tripping and falling.

There is evidence that the Veteran has been seen privately for knee problems and evidence in the VA treatment records of complaints of knee pain.  Private treatment records in January 2013 show a current diagnosis of arthritis in both knees.  (See Medical Records, Private, received 04/08/2013, p. 6.)  To date, the Veteran has not been afforded a VA examination for his knee disability claims.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability, but 
(D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, the Veteran has a current disability and he is competent to describe his in-service events.  The Board finds that the Veteran's service in the infantry and his earning of the CIB provide an indication of an association to service that meets the low threshold standard of McLendon.  As such, the Board finds that a VA examination should be scheduled on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a VA examination to address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's right and left knee disabilities had their onset in service or are otherwise related to service.

The examiner should address the Veteran's arguments that the more than 20 years spent in the military wearing heavy combat boots that caused/contributed to his bilateral knee disabilities.  The examiner should also address the Veteran's assertions that his knee pain began in service.

The examiner should also offer an opinion as to whether the Veteran's disability in either knee was at least as likely as not (probability 50 percent or greater) caused by his service-connected left hip disability.  An opinion should also be offered as to whether the knee disabilities were at least as likely as not (probability 50 percent or greater) caused or aggravated (that is, made permanently worse beyond the normal course of the disability) by his service-connected left hip disability. 

The examiner is asked to provide a comprehensive rationale for any opinion(s) offered.

2. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


